DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.
Claims 40 – 44 and 47 – 50 are pending and have been considered on the merits.  All arguments and the affidavit have been fully considered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40 – 41, 43 – 44, 47 - 48 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu et al. (US2012/0177612, IDS 11.15.2018, No.4) in view of Nistor et al. (2005, IDS 11.15.2018, NPL 22).
Shyu teaches methods for treating neurological diseases or disorders such as cerebral ischemia or stroke (0011) and symptoms associated therewith (abstract), wherein the method is effective to treat motor or cognitive function (0023-0024, 0047).  The methods comprise injecting Nestin positive (example 1) neural stem cell populations (0003) that are progenitors to oligodendrocytes (0026) and obtained from human fetal tissue (0031-0033) (or are pluripotent stem cell derived oligodendrocyte progenitor cells) in amounts effective (p.2-3) to treat motor or cognitive function (0023-0024, 0047), directly into, near and/or around the affected area (0010) 
Shyu does not teach the method wherein the neural stem cells are also positive for NG2 and PDGF-Ra.  However, Nistor teaches neural stem cell populations that differentiate into oligodendrocytes (or are oligodendrocyte progenitors) obtained from human embryonic stem cells (abstract), wherein the cells express NG2, PDGF-Ra (figure 2, p.390, left column, p.394) and Nestin (per applicant’s specification, 0005; also the same cells used by applicant, example 1).  Nistor teaches these cells can be obtained at high purity in a cost effective manner, have the ability to integrate, differentiate and display functional phenotype in vivo when transplanted, and are therefore useful in treating neurodegenerative diseases (abstract, p.394).  Considering the teachings of the prior art, at the time the claims were filed, one of ordinary skill in the art would have been motivated to administer the of Nistor in the methods of Shyu for their disclosed advantages and their clear therapeutic and biological activity, and with a reasonable expectation for successfully improving motor and cognitive function post cerebral ischemic injury.
Regarding claim 48, Shyu does not teach the method wherein the cell are derived from human iPSC.  However, this limitation is considered to be a product by process type limitation to the cell compositions. It is noted the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)


Claims 40 – 44, 47 – 48 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu et al. (US2012/0177612, IDS 11.15.2018, No.4) in view of Nistor et al. (2005, IDS 11.15.2018, NPL 22), and further in view of Otero-Ortega et al. (2015, IDS 11.15.2018, NPL No.23).
Regarding claims 40 – 41, 43 – 44, 47, Shyu teaches methods for treating neurological diseases or disorders such as cerebral ischemia or stroke (0011) and symptoms associated therewith (abstract), wherein the method is effective to treat motor or cognitive function (0023-0024, 0047).  The methods comprise injecting Nestin positive (example 1) neural stem cell populations (0003) that are progenitors to oligodendrocytes (0026) and obtained from human fetal tissue (0031-0033) (or are pluripotent stem cell derived oligodendrocyte progenitor cells) in amounts effective (p.2-3) to treat motor or cognitive function (0023-0024, 0047), directly into, near and/or around the affected area (0010) wherein administering may occur after the condition onset (0027) (or subacute time period).  Injections may occur in distances of 100 – 5000 microns (or 0.1 – 5mm) apart (0045), indicating that some injections sites may also occur this distance from a center or near the infarct.
Shyu does not teach the method wherein the neural stem cells are also positive for NG2 and PDGF-Ra.  However, Nistor teaches neural stem cell populations that differentiate into oligodendrocytes (or are oligodendrocyte progenitors) obtained from human embryonic stem cells (abstract), wherein the cells express NG2, PDGF-Ra (figure 2, p.390, left column, p.394) and Nestin (per applicant’s specification, 0005; also the same cells used by applicant, example 1).  Nistor teaches these cells can be obtained at high purity in a cost effective manner, have the 
Regarding claim 48, Shyu does not teach the method wherein the cells are derived from human iPSC.  However, this limitation is considered to be a product by process type limitation to the cell compositions. It is noted the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Regarding claim 42, Shyu does not teach the method wherein the injury is subcortical white matter.  However, at the time the claims were filed, it was known in the art that cerebral ischemic stroke commonly injured white matter.  In support, Otero-Ortega teaches white mater injury in stroke is common (abstract) and occurs in up to 25% or ischemic strokes, and that cortical infarcts also produce white matter injury (p.1).  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to treat white matter stroke by practicing the methods of Shyu, with a reasonable expectation for success.

s 40 – 41, 43 – 44, 47 – 50 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu et al. (US2012/0177612, IDS 11.15.2018, No.4) in view of Nistor et al. (2005, IDS 11.15.2018, NPL 22), and further in view of Carmichael et al. (US 2014/0315805, IDS 11.15.2018, No.5).
Regarding claims 40 – 41, 43 – 44, 47, Shyu teaches methods for treating neurological diseases or disorders such as cerebral ischemia or stroke (0011) and symptoms associated therewith (abstract), wherein the method is effective to treat motor or cognitive function (0023-0024, 0047).  The methods comprise injecting Nestin positive (example 1) neural stem cell populations (0003) that are progenitors to oligodendrocytes (0026) and obtained from human fetal tissue (0031-0033) (or are pluripotent stem cell derived oligodendrocyte progenitor cells) in amounts effective (p.2-3) to treat motor or cognitive function (0023-0024, 0047), directly into, near and/or around the affected area (0010) wherein administering may occur after the condition onset (0027) (or subacute time period).   Injections may occur in distances of 100 – 5000 microns (or 0.1 – 5mm) apart (0045), indicating that some injections sites may also occur this distance from a center or near the infarct.
Shyu does not teach the method wherein the neural stem cells are also positive for NG2 and PDGF-Ra.  However, Nistor teaches neural stem cell populations that differentiate into oligodendrocytes (or are oligodendrocyte progenitors) obtained from human embryonic stem cells (abstract), wherein the cells express NG2, PDGF-Ra (figure 2, p.390, left column, p.394) and Nestin (per applicant’s specification, 0005; also the same cells used by applicant, example 1).  Nistor teaches these cells can be obtained at high purity in a cost effective manner, have the ability to integrate, differentiate and display functional phenotype in vivo when transplanted, and are therefore useful in treating neurodegenerative diseases (abstract, p.394).  Considering the 
Regarding claim 48, Shyu does not teach the method wherein the cells are derived from human iPSC.  However, this limitation is considered to be a product by process type limitation to the cell compositions. It is noted the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Regarding claims 49 – 50, the combination of Shyu and Nistor does not teach the method wherein the cells are delivered in a hydrogel. However, Shyu teaches the method wherein the cells are suspended for delivery and injected in various, effective volumes (0039-0045).  Carmichael teaches methods for improving motor recovery from cerebral ischemic stroke in humans (0035), the method comprising administering actives into the infarct cavity or a site adjacent thereto, in a hydrogel depot delivery formulation (abstract, 0004-0005).  Carmichael teaches the active can be embryonic stem cells or iPSC differentiated in culture or after implantation (0005) and that administration comprises injecting into the ischemic cavity up to 2 years after the ischemic event (or is subacute timing) (0006, 0104-0107).  Carmichael teaches advantages of the hydrogel delivery system include delivering actives locally and directly to the site of the injury, avoiding blood brain barrier, providing sustained and time released actives, 


Double Patenting
Previous provisional rejections based on the ground of nonstatutory double patenting are withdrawn due to amendment of the claims in the co-pending case.


Response to Arguments
Applicant argues that the prior art does not teach, suggest or motivate one in the art to administer the instant cells with the claimed markers, at 0.05 - 3.0 mm from infarct core, that the prior art does not provide guidance for the claimed locations, and that the prior art does not teach treating stroke.  Applicant additionally argues that the prior art does not teach administering the cells adjacent to the infarct results in "better" outcomes, outcomes that "surpass" others, or that the injections adjacent to an infarct core is "preferable" to other locations.  Applicant does not argue the teachings of supporting references Nestor, Otero-Ortega or Carmichael.  An affidavit is submitted stating the same.  
However, these arguments fail to persuade.

Regarding the cell markers, it is maintained that the combination of references teaches and suggests the claimed subject matter.  Specifically, Shyu teaches treating the claimed conditions (0011) and the claimed effects (0023-0024,0047) with cells obtained from the same source as applicant (example, 0003, 0026, 0031-0033) wherein the cell are injected directly into, near and/or around the affected area (0010) at distances of 100 – 5000 microns (or 0.1 – 5mm) apart (0045), during the claimed time period (0027), indicating that some injections sites may also occur this distance from a center or near the infarct.  While Shyu does not teach each of the claimed cell markers, it is iterated that that Shyu teaches neural stem cells (NSC) that are Nestin positive (example 1).  Furthermore, NSC having the claimed markers were well known in prior art at the time the claims were filed.  Specifically, the instant specification expressly identifies the cells prepared by Nistor are those administered in the instant methods (paragraph 0005, examples).  Nistor expressly teaches neural stem cell populations that differentiate into oligodendrocytes, or are oligodendrocyte progenitors, that are obtained from human embryonic stem cells and express NG2, PDGF-Ra and Nestin.  Nistor goes on the state that the cells can be obtained at high purity, are cost effective to produce, have the ability to integrate, differentiate and display functional phenotype in vivo when transplanted, and are useful in treating neurodegenerative diseases.  It is iterated that teachings of the prior art would have motivated one of ordinary skill in the art to administer the cells of Nistor in the methods of Shyu for their disclosed advantages and activity, and with a reasonable expectation for successfully improving motor and cognitive function post cerebral ischemic injury.
Regarding the argument and submitted affidavit that injecting the cells adjacent to the infarct is "better", "preferable" or that such injections results in treatment that surpasses injections within the infarct core, it is noted that such results are not demonstrated to be unexpectedly better or advantages in any way.  Rather, the prior art teaches that injecting the cells in, around and near the infarct core will result in successful treatment of stroke injury (00010, example 3) as discussed by applicant.  While it is appreciated that applicant identifies certain injection sites are preferable to others and may have better results when compared to others, this is not the same as or evidence of an unexpected result.  
Thus, absent evidence of an unexpected result or advantage, the claims remain rejected over the cited prior art.  


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.